           Case 2:20-cv-02499-TLN-JDP Document 1 Filed 12/17/20 Page 1 of 7



 1   G. Thomas Martin, III, Esq. (SBN 218456)
     Nicholas J. Bontrager, Esq. (SBN 252114)
 2   MARTIN & BONTRAGER, APC
 3   4605 Lankershim Blvd., Suite 535
     Toluca Lake, CA 91602
 4
     Telephone: 323.940.1700
 5   Facsimile: 323.328.8095
 6   tom@mblawapc.com
     nick@mblawapc.com
 7   Attorneys for Plaintiff
 8
 9
10
                         UNITED STATES DISTRICT COURT

11                     EASTERN DISTRICT OF CALIFORNIA
12
13   BROOKE FORMATI,                         Case No.:

14               Plaintiff,
                                             COMPLAINT AND DEMAND FOR
15         vs.                               JURY TRIAL FOR:
16
                                             1. VIOLATIONS OF THE
17   CAPITAL ONE BANK (USA), N.A.,              ROSENTHAL FAIR DEBT
18               Defendant(s).                  COLLECTION PRACTICES
                                                ACT [CAL. CIV. CODE § 1788]
19
20                                           2. VIOLATIONS OF THE
                                                TELEPHONE CONSUMER
21
                                                PROTECTION ACT [47 U.S.C. §
22                                              227]
23
24
                                   INTRODUCTION
25
           1.    BROOKE FORMATI (Plaintiff) bring this action to secure redress
26
     from CAPITAL ONE BANK (USA), N.A. (Defendant) for violations of the
27
     Rosenthal Fair Debt Collection Practices Act [CAL. CIV. CODE § 1788] and for
28
     violations of the Telephone Consumer Protection Act [47 U.S.C. § 227].
                                            -1-

                                                               COMPLAINT FOR DAMAGES
           Case 2:20-cv-02499-TLN-JDP Document 1 Filed 12/17/20 Page 2 of 7



 1                             JURISDICTION AND VENUE
 2         2.     Jurisdiction in this Court is proper pursuant to 28 U.S.C. § 1331 as
 3   Plaintiffs claims arise under the laws of the United States.
 4         3.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)
 5   because the acts and transactions alleged in this Complaint occurred here, Plaintiff
 6   resides here, and Defendant transacts business here.
 7                                        PARTIES
 8         4.     Plaintiff is an individual residing in San Joaquin County, California.
 9   Plaintiff is a natural persons from whom a debt collector seeks to collect a
10   consumer debt which is due and owing or alleged to be due and owing from such
11   person.
12         5.      Defendant, is a national bank engaged in the business of collecting
13   debt in this state and in several other states, with its principal place of business
14   located in Virginia. The principal purpose of Defendant is the collection of debts
15   in this state and several other states, and Defendant regularly attempts to collect
16   debts alleged to be due another.
17                             FACTUAL ALLEGATIONS
18         6.     Within one year prior to the filing of this action, Defendant contacted
19   Plaintiff to collect money, property or their equivalent, due or owing or alleged to
20   be due or owing from a natural person by reason of a consumer credit transaction
21   and/or "consumer debt".
22         7.     Defendant constantly and continuously called Plaintiff at Plaintiffs
23   cellular telephone number ending in 4347. Defendant called Plaintiff two (2) times
24   in a day for multiple months on end. Defendant called Plaintiff with the intent to
25   harass Plaintiff into paying the alleged debt.
26         8.      Defendant communicated with Plaintiff with such frequency as to be
27   unreasonable under the circumstances and to constitute harassment, including
28

                                                -2-

                                                                    COMPLAINT FOR DAMAGES
             Case 2:20-cv-02499-TLN-JDP Document 1 Filed 12/17/20 Page 3 of 7



 1   upwards of two (2) telephone calls in one day. These calls were placed on a daily
 2   basis for several months on end.
 3           9.    The natural and probable consequences of Defendant’s conduct was
 4   to harass, oppress or abuse Plaintiff in connection with the collection of the alleged
 5   debt.
 6           10.   On or around March 24, 2020, Plaintiff answered one of Defendant’s
 7   calls and advised an agent that Defendant was to cease placing any further calls.
 8   Despite these clear instructions, Defendant continued to place its autodialed
 9   collection calls to Plaintiff’s cellular telephone for several months.
10           12.   Upon information and belief, Plaintiff alleges that Defendant placed
11   at least ten (10) additional automated collection calls to Plaintiff’s cellular
12   telephone after Plaintiff had revoked consent to receive such calls on her cellular
13   telephone.
14           13.   Defendant and/or its agent(s) used an “automatic telephone dialing
15   system”, as defined by 47 U.S.C. § 227(a)(1) to place these aforementioned
16   collection calls to Plaintiff. The dead air that the Plaintiff experienced on the calls
17   that they received (i.e., when Plaintiff answered there was several seconds where
18   no other person was on the other end) is indicative of the use of an automatic
19   telephone dialing system.
20           14.   This “dead air” is commonplace with autodialing and/or predictive
21   dialing equipment. It indicates and evidences that the algorithm(s) being used by
22   Defendant’s and/or its agent’s autodialing equipment to predict when the live
23   human agents are available for the next call has not been perfected and/or has not
24   been recently refreshed or updated. Thus resulting in the autodialer placing a call
25   several seconds prior to the human agent’s ability to end the current call he or she
26   is on and be ready to accept the new connected call that the autodialer placed,
27   without human intervention, to Plaintiff.
28           15.   The dead air is essentially the autodialer holding the call it placed to

                                                 -3-

                                                                    COMPLAINT FOR DAMAGES
            Case 2:20-cv-02499-TLN-JDP Document 1 Filed 12/17/20 Page 4 of 7



 1   Plaintiff until the next available human agent is ready to accept it. Should the call
 2   at issue been manually dialed by a live human being, there would be no such dead
 3   air as the person dialing Plaintiff’ cellular telephone would have been on the other
 4   end of the call the entire time and Plaintiff would have been immediately greeted
 5   by said person.
 6          16.    Defendant’s calls constituted calls that were not for emergency
 7   purposes as defined by 47 U.S.C. § 227(b)(1)(A).
 8          17.    Defendant’s calls were placed to telephone numbers assigned to a
 9   cellular telephone service for which Plaintiff incur a charge for incoming calls
10   pursuant to 47 U.S.C. § 227(b)(1).
11          18.    As of March 24, 2020, when Plaintiff first demanded via Cease &
12   Desist letter that Defendant cease placing its calls, any such consent for Defendant
13   to place its autodialed calls (assuming it existed in the first place), was revoked by
14   Plaintiff.   Accordingly, Defendant did not have Plaintiffs “prior express consent”
15   to receive calls using an automatic telephone dialing system on her cellular
16   telephone pursuant to 47 U.S.C. § 227(b)(1)(A).
17          19.    As a result of Defendant’s alleged violations of law by placing these
18   automated calls to Plaintiff’s cellular telephone without prior express consent,
19   Defendant caused Plaintiff harm and/or injury such that Article III standing is
20   satisfied in at least the following, if not more, ways:
21                 a. Invading Plaintiffs privacy;
22                 b. Electronically intruding upon Plaintiff seclusion;
23                 c. Intrusion into Plaintiffs use and enjoyment of her cellular
24                 telephone;
25                 d. Impermissibly occupying minutes, data, availability to answer
26                 another call, and various other intangible rights that Plaintiff has as
27                 to complete ownership and use of her cellular telephone;
28                 e. Causing Plaintiff to expend needless time in receiving, answering,

                                                -4-

                                                                    COMPLAINT FOR DAMAGES
              Case 2:20-cv-02499-TLN-JDP Document 1 Filed 12/17/20 Page 5 of 7



 1                  and attempting to dispose of Defendant’s unwanted calls.
 2                              FIRST CAUSE OF ACTION
 3     (Violation of the RFDCPA, CAL. CIV. CODE § 1788 – as to both Plaintiff)
 4            20.   Plaintiff incorporates by reference all of the above paragraphs of this
 5   Complaint as though fully stated herein.
 6            21.   Defendant violated the RFDCPA. Defendant’s violations include, but
 7   are not limited to, the following:
 8            (a)   Defendant violated CAL. CIV. CODE § 1788.11(d) by causing a
 9   telephone to ring repeatedly or continuously to annoy the person called; and
10            (b)   Defendant violated CAL. CIV. CODE § 1788.11(e) by communicating,
11   by telephone or in person, with the debtor with such frequency as to be
12   unreasonable and to constitute an harassment to the debtor under the circumstances;
13            (c)   Defendant violated CAL. CIV. CODE § 1788.17 by collecting or
14   attempting to collect a consumer debt without complying with the provisions of
15   Sections 1692b to 1692j, inclusive, of . . . Title 15 of the United States Code (Fair
16   Debt Collection Practices Act).
17            22.   Defendant’s acts, as described above, were done intentionally with the
18   purpose of coercing Plaintiff to pay the alleged debt.
19            23.   As a result of the foregoing violations of the RFDCPA, Defendant is
20   liable to Plaintiff for actual damages, statutory damages, and attorney’s fees and
21   costs.
22                             SECOND CAUSE OF ACTION
23                        (Violations of the TCPA, 47 U.S.C. § 227)
24            24.   Plaintiff incorporates by reference all of the above paragraphs of this
25   Complaint as though fully stated herein.
26            25.   Defendant violated the TCPA. Defendant’s violations include, but
27   are not limited to the following:
28

                                                 -5-

                                                                    COMPLAINT FOR DAMAGES
            Case 2:20-cv-02499-TLN-JDP Document 1 Filed 12/17/20 Page 6 of 7



 1         (a)    Within four years prior to the filing of this action, on multiple
 2   occasions, Defendant violated TCPA 47 U.S.C. § 227 (b)(1)(A)(iii) which states in
 3   pertinent part, “It shall be unlawful for any person within the United States . . . to
 4   make any call (other than a call made for emergency purposes or made with the
 5   prior express consent of the called party) using any automatic telephone dialing
 6   system or an artificial or prerecorded voice — to any telephone number assigned
 7   to a . . . cellular telephone service . . . or any service for which the called party is
 8   charged for the call.
 9         (b)    Within four years prior to the filing of this action, on multiple
10   occasions, Defendant willfully and/or knowingly contacted Plaintiff at Plaintiff’s
11   cellular telephone using an artificial prerecorded voice or an automatic telephone
12   dialing system and as such, Defendant knowing and/or willfully violated the TCPA.
13         26.     As a result of Defendant’s violations of 47 U.S.C. § 227, Plaintiff is
14   entitled to an award of five hundred dollars ($500.00) in statutory damages, for
15   each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B). If the Court finds
16   that Defendant knowingly and/or willfully violated the TCPA, Plaintiff is entitled
17   to an award of one thousand five hundred dollars ($1,500.00), for each and every
18   violation pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
19         27.     Plaintiff is also entitled to seek injunctive relief prohibiting such
20   conduct in the future.
21                             VII. PRAYER FOR RELIEF
22         WHEREFORE, Plaintiff respectfully requests that judgment be entered
23   against Defendant for the following:
24          (a)   An injunction prohibiting Defendant from contacting Plaintiff on
25                Plaintiffs cellular telephone using an automated dialing system
26                pursuant to 47 U.S.C. § 227(b)(3)(A); and
27         (b)    Actual damages pursuant to CAL. CIV. CODE § 1788.30(a); and
28

                                                 -6-

                                                                     COMPLAINT FOR DAMAGES
          Case 2:20-cv-02499-TLN-JDP Document 1 Filed 12/17/20 Page 7 of 7



 1        (c)    As a result of Defendant’s violations of 47 U.S.C. § 227(b)(1),
 2               Plaintiff are entitled to and requests five hundred dollars ($500.00) in
 3               statutory damages, for each and every violation, pursuant to 47
 4               U.S.C. § 227(b)(3)(B); and
 5        (d)    As a result of Defendant’s willful and/or knowing violations of 47
 6               U.S.C. § 227(b)(1), Plaintiff is entitled to and requests treble
 7               damages, as provided by statute, up to one thousand five hundred
 8               dollars ($1,500.00), for each and every violation pursuant to 47
 9               U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C); and
10        (e)    Statutory damages pursuant to CAL. CIV. CODE § 1788.30(b); and
11         (f)   Costs and reasonable attorney’s fees pursuant to CAL. CIV. CODE §
12               1788.30(c); and
13        (g)    Awarding Plaintiff any pre-judgment and post-judgment interest as
14               may be allowed under the law; and
15        (h)    For such other and further relief as the Court may deem just and
16               proper.
17
18                           DEMAND FOR JURY TRIAL
19        Please take notice that Plaintiff demands a trial by jury in this action.
20
21
22                                          RESPECTFULLY SUBMITTED,
23   Dated: December 17, 2020                        MARTIN & BONTRAGER, APC
24
25                                          By: /s/ Nicholas J. Bontrager
26
27                                                   Nicholas J. Bontrager
28                                                   Attorney for Plaintiff

                                               -7-

                                                                    COMPLAINT FOR DAMAGES
